                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 13-17-BLG-SPW

                    Plaintiff,
                                                 ORDER
vs.

JOSEPH BAHR, JR.,

                    Defendant.

      Counsel for Defendant has filed an unopposed motion to appear by video at

the initial appearance on revocation proceedings set for May 2, 2019 at 9:00 a.m.

(Doc. 125.)

      Good cause appearing, IT IS HEREBY ORDERED that defense counsel,

Wendy Holton, is permitted to appear by video-conference from the Helena

courthouse. Ms. Holton should report to the Clerk’s office at the United States

District Court, 901 Front Street, Helena, Montana to appear for the hearing.

      DATED this 1st day of May, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
